DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24-28, 32-36, 38-42, and 45-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luo et al (US Patent No. 6,804,237 B1) further in view of Lango et al (US Patent No. 7,076,560 B1) .
Regarding claims 24, 32, and 40, Luo discloses an apparatus comprising: 
a network interface controller comprising circuitry (Fig. 2, I/O ports interface 38 must include a processor) that, when the network interface controller is in operation, is configurable to perform operations comprising: 
receive multiple User Datagram Protocol (UDP)/Internet Protocol (IP) packets, the multiple UDP/IP packets comprising respective UDP headers, respective IP headers, and respective payloads (col. 6, lines 30-34 and Fig. 9, blocks S902 and S904, RTP/UDP/IP packets having payloads originating with devices A1 and A2 are forwarded to access router A); 
combine the respective payloads of the multiple UDP/IP packets to form a combined payload for inclusion in a coalesced packet, wherein header information for the multiple packets is to be excluded from the combined payload (Fig. 6, the multiplexed packet 90 includes payloads 92a, 92b, and 92c of the plurality of smaller packets.  Herein, the UDP/IP headers of smaller packets are removed and not included in header field 91); and 
generate a single UDP header for the coalesced packet (Fig. 6, header 91), wherein the header comprises one or more header fields based, at least in part, upon the combined payload (Fig. 6 and col. 7, line 65 – col. 8, line 1, the multiplexed packet includes only a single UDP/IP header.  Herein, the UDP/IP header 91 includes a single UDP field and a single IP field); and
generate a single IP header for the coalesced packet (Fig. 6, header 91), wherein the IP header comprises one or more IP header fields for the coalesced packet based, at least in part, upon the combined payload (Fig. 6 and col. 7, line 65 – col. 8, line 1, the multiplexed packet includes only a single UDP/IP header.  Herein, the UDP/IP header 91 includes a single UDP field and a single IP field);
Luo does not disclose TCP/IP packets.  Lango discloses a system for transmitting and receiving data to and from client systems and media data server using communications protocols such as TCP/IP, UDP, etc… (31st paragraph).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include transmission and reception of TCP/IP packets in Luo’s system, as suggested by Lango, to enable packet retransmissions.

	Regarding claims 25 and 33, Luo discloses that wherein the apparatus comprises an adapter that comprises the network interface controller (Fig. 2, access router A).

	Regarding claims 26, 34, and 41, Luo discloses that wherein the network access controller comprises ASIC (Fig. 2, CPU 34 is Intel x86 or Motorola MC68xxxx).

	Regarding claims 27 and 35, Luo discloses that wherein: when the network interface controller is in the operation, the network interface controller is configurable for use in interrupt moderation operations (Fig. 9, block S904, if payload length is lesser than threshold then normal operation S906 performed).
	Regarding claims 28, 36, and 42, Luo discloses that when the network interface controller is in the operation, the network interface controller is configurable to implement TCP/IP offload operations (Fig. 9, block S904, if payload length is greater than threshold then a multiplexed packet is formed in Fig. 6.  Herein, smaller length packets are not transmitted individually.  It is an offload operation). 

Regarding claims 38 and 45, Luo discloses that wherein the network interface controller comprises physical layer circuitry for use in interfacing the network interface controller to network communications medium (Fig. 2, CPU 34 must include circuitry for interfacing with I/O connections).

Regarding claims 39 and 46, Luo discloses that when the network interface controller is in the operation, the network interface controller is to determine, based at least in part upon header flow information of the multiple TCP/IP packets, whether the multiple TCP/IP packets belong to a same flow (17th paragraph, source address, destination address, source port and destination port are examined for same destination, a multiplexed packet is formed).  Luo does not disclose specific TCP/IP packets.  Lango discloses a system for transmitting and receiving data to and from client systems and media data server using communications protocols such as TCP/IP, UDP, etc… (31st paragraph).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include transmission and reception of TCP/IP packets in Luo’s system, as suggested by Lango, to enable packet retransmissions.

Regarding claim 47, Luo discloses that wherein the network interface controller further comprises a device driver (Fig. 2, I/O ports interface 38 must run a device driver or software to enable its operations).

Regarding claim 48, Luo discloses that wherein the network interface controller further comprises a host processor (Fig. 2, CPU 34).
Claims 29-31, 37, and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luo and Lango further in view of Rakib et al (US 2004/0172658 A1).    
Regarding claims 29, 37, and 44, Luo discloses IP packets are transmitted over backbone network 12 (Fig. 1).  Luo does not disclose that wherein the multiple TCP/IP packets, as received by the network interface controller, are to be encapsulated in Ethernet frames.  Rakib discloses encapsulating IP packets into Ethernet packets for routing (140th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include encapsulation of IP packets into Ethernet frames in Luo’s system, as suggested by Rakib, for routing Ethernet packets to local area networks.

Regarding claim 30, Luo discloses that wherein the network interface controller comprises physical layer circuitry for use in interfacing the network interface controller to network communications medium (Fig. 2, CPU 34 must include circuitry for interfacing with I/O connections).

Regarding claim 31, Luo discloses that when the network interface controller is in the operation, the network interface controller is to determine, based at least in part upon header flow information of the multiple TCP/IP packets, whether the multiple TCP/IP packets belong to a same flow (17th paragraph, source address, destination address, source port and destination port are examined for same destination, a multiplexed packet is formed).  Luo does not disclose specific TCP/IP packets.  Lango discloses a system for transmitting and receiving data to and from client systems and media data server using communications protocols such as TCP/IP, UDP, etc… (31st paragraph).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include transmission and reception of TCP/IP packets in Luo’s system, as suggested by Lango, to enable packet retransmissions.

Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive.
Applicant argues in page 9 that Luo discloses a multiplexed packet 90 includes a conventional UDP/IP header 91 followed by a plurality of payload portions 92a, 92b, and 92c, each associated with a mini-header 94a, 94b and 94c.  Examiner respectfully disagrees.  These mini-headers 94a, 94b, and 94c are not the same headers as the headers of the incoming packets.  These mini-headers are generated at a network node and they are mapped to the headers of the incoming packets and stored in a table.  They are not the original headers of the incoming packets (col. 2, lines 39-53).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472